Citation Nr: 0206506	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a back disorder.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's claims file contains current diagnoses of 
multiple back disorders, several of which have been medically 
linked to the veteran's reported inservice back injury.

3.  The veteran's claims file contains no competent evidence 
which corroborates the veteran's report of having sustained 
an injury to his back in early 1967 or 1968, while in 
service.
 

CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by the 
veteran's active duty military service nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for a back disorder.  The Board concludes 
that discussions as contained in the initial rating decision, 
in the statement of the case (SOC), in multiple supplemental 
statements of the case (SSOCs), and in correspondence to the 
veteran, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  Specifically, the 
Board observes that in the SSOC issued in June 2001, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, reviewed 
the evidence already of record, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
service personnel records, post-service VA outpatient 
treatment notes and examination reports, including 
examinations by VA neurologists, extensive private medical 
records and statements from private physicians, and personal 
statements made by the veteran in support of his claim.  The 
veteran has identified numerous physicians who have 
reportedly provided treatment for his back problems over the 
years, and VA has contacted each entity in an attempt to 
procure records, and has received and associated with the 
claims file all records from those sources which submitted 
copies of same.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claim for service connection.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Further, where a veteran served continuously for 90 days or 
more during a period of war, and certain chronic diseases, 
such as arthritis, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (2001).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records.  The report of the veteran's pre-induction medical 
examination, dated in June 1966, did not note the presence of 
any back disorders, and a clinical evaluation of the 
veteran's spine and other musculoskeletal system was 
indicated to be "normal."  The veteran's service medical 
records do not contain any evidence of complaints or 
diagnoses of, or treatment for, back problems.  The Board 
notes that the veteran's service medical records do reveal 
that he received unrelated treatment for medical problems at 
an aid station while in Vietnam in December 1967, April 1968 
and May 1968.  At the time of the veteran's discharge from 
the military in August 1968, he completed a report of medical 
history.  At that time, he checked the box indicating "No" 
to the questions asking whether he had ever had, or now had, 
recurrent back pain, a history of a head injury, or periods 
of unconsciousness.  In addition, when asked whether he had 
ever had any illness or injury other than those already 
noted, he again checked the box for "No."  The veteran also 
underwent a separation medical examination in August 1968, at 
which time no complaints or diagnoses relating to any back 
problems were noted.

The veteran's claims file contains no evidence of any sort 
relating to his back until the mid-1990's, at which time the 
evidence indicates that the veteran was seen on numerous 
occasions by multiple VA and private physicians for back-
related complaints.  These letters include the following:  an 
outpatient treatment note dated in October 1995 from George 
C. Gallati, M.D., indicating a diagnosis of sciatica; a 
discharge summary dated in November 1995 from Manatee 
Memorial Hospital indicating that the veteran underwent a 
laminectomy to alleviate problems including lumbar 
spondylosis, spinal stenosis, and a herniated disc at L1-L2; 
an outpatient treatment note dated in December 1996 from 
Sanford Elton, M.D., indicating a diagnosis of spinal 
stenosis; statements from Dennis M. Cavanagh, M.D. and from 
Philip W. Tally, M.D., both dated in January 1997, indicating 
that the veteran was suffering from a congenitally small 
spinal canal (the statement from Dr. Cavanagh also indicated 
the presence of degenerative disc disease and canal 
stenosis); a magnetic resonance imaging (MRI) report and an 
x-ray report from Richard Levy, M.D. at St. Mary's Medical 
Center dated in September 1997, indicating impressions of a 
prior discectomy and a prior laminectomy, multilevel 
degenerative spinal and foraminal stenosis, and central disc 
protrusion at L2-L3 and rightward at L4-L5; a statement from 
George J. Gugino, M.D., also dated in dated in September 
1997, indicating that he had treated the veteran and found a 
congenitally small spinal canal with degenerative disc 
disease at multiple levels and evidence of canal stenosis; a 
statement dated in October 1997 from Waheed Akbar, M.D., 
indicating diagnoses of degenerative disc disease of the 
lumbar spine, status post previous lumbar laminectomy and 
spinal stenosis; a VA neurosurgery note dated in December 
1997 indicating a diagnosis of lumbar degenerative joint 
disease with stenosis; a statement dated in April 1998 from 
Alpha Chiropractic indicating that the veteran was seen at 
that facility on two occasions with a diagnosis of lumbar IVD 
with sciatica; a statement from the Chief Resident of 
Neurosurgery Services at a VA Medical Center in Michigan 
indicating that the veteran had chronic neurogenic 
claudication secondary to a congenitally small spinal canal; 
and a statement dated in March 1999 from the Chief of the 
Neurosurgery Section from this same VA facility indicating 
that the veteran was suffering from severe back and leg pain 
due to recurrent stenosis.  The veteran's claims file also 
contains numerous other VA and private treatment records and 
statements, both from these same physicians and from 
additional medical professionals, which essentially confirm 
these diagnoses and attest to the severity of the veteran's 
multiple back problems.  The claims file also contains a 
large number of duplicates of many of these records sent in 
by the veteran over the years in support of his service 
connection claim, as well as numerous handwritten statements 
from the veteran to VA, his service representative, members 
of Congress, and others in support of his claim.

Also of record are several statements from the veteran's 
parents, spouse, and others attesting to the fact that the 
veteran complained of leg and back pain upon his return from 
Vietnam.  In addition, the veteran's claims file contains a 
statement dated in October 1997 from the veteran's former 
employer, which indicates that the veteran was employed by 
that employer in October 1968, shortly after his discharge 
from military duty.  This employer stated that the veteran 
complained of severe leg and back aches and pains almost 
immediately, and was absent from work on various occasions, 
lasting as long as a few days to over four months in late 
1995 and 1996.  It was then reported that the veteran 
resigned in January 1997 when it became evident he could no 
longer work.   Finally, the evidence also includes a 
statement dated in February 1999 from a gentleman indicating 
that he served with the veteran, and that "During that time 
period I was aware of his back accident."

Following a thorough review of these voluminous records, the 
Board has identified only a few medical records which address 
the issue of the etiology or date of onset of the veteran's 
problems.  For example, a statement dated in October 1997 
from E.M. Field, M.D., indicates that the veteran was 
suffering from diffuse degenerative lumbar spine disease, and 
that "The patient states he has been disabled since active 
duty in the service.  However, the patient did not consult us 
until September 18, 1997 and we are unable to document this 
fact.  It is reasonable due to the degree of degeneration 
that this is a longstanding problem."

Also relevant is a VA neurosurgery clinic note dated in 
December 1997, which indicates that the veteran "has had 
chronic back pain dating back to the Vietnam Era following a 
fall from a cat walk.  He developed progressive numbness and 
pain in his lower extremities in the late 80's and early 
90's.  At that time he underwent am L2-3 laminectomy."  A 
subsequent note from this same VA clinic dated in March 1998 
indicates that the veteran "has a long history of chronic 
back pain dating back to 1967 but his pain has been 
progressive since that time and especially recently."

The records also contains an examination report and 
independent evaluation dated in January 2000 from Hugh L. 
Sulfridge, M.D.  In the section of the report entitled 
"Reported History," Dr. Sulfridge recorded the veteran's 
report of having been drafted into the Army in 1966 as a 
crane/heavy equipment operator, following which he was sent 
to Vietnam where he worked on a supply base at Cam Ranh Bay 
for 10 months.  Dr. Sulfridge then detailed the veteran's 
reported history as follows:

[I]n April 1967, during a bombardment, 
[the veteran] jumped from a crane, he 
estimates 8 to 10 feet, landed on his 
back, and scrambled to a bunker nearby.  
He contused and bruised his back but he 
continued to work and a month later in 
May 1997 [sic] again he suffered an 
accident standing on the catwalk where a 
piece of debris struck him and knocked 
him backwards and onto his back, again 
about 8 to 10 feet, and at this time with 
a lot of pain in the back.  He was 
transferred to the Army hospital by 
ambulance.  He spent three days in the 
hospital.  He was shipped back to the 
unit, unable to run the heavy equipment, 
given light-duty, very stiff and very 
lame, and in August of 1997 [sic] he was 
transferred back to the States on a 
routine rotation.  He was assigned to an 
Army unit near Washington, D.C. and 
[after] completing his full two year 
enlistment underwent a routine honorable 
discharge, but failed to make a complaint 
about his back at that time.  No physical 
examination of the back was done.

A follow-up letter dated in April 2000 from Dr. Sulfridge 
indicates that a review of his January 2000 report revealed 
diagnoses of traumatic arthritis of the lumbar spine and 
postoperative three operations directed at incapacitating 
pain of the lumbar spine.  This physician again reported that 
in 1967, while serving as a heavy equipment operator, "[the 
veteran] suffered two injuries to his back as described.  The 
second injury resulted in hospitalization followed by 
returning to work, but no longer able to operate heavy 
equipment."  Dr. Sulfridge then again stated that "It is my 
opinion that his current status is a direct result of the 
injuries incurred in Viet Nam as described in his history."

Also relevant is a statement dated in May 2000 from Dr. 
Field, in which he indicated that he concurred with Dr. 
Sulfridge.  Specifically, he stated that he believed that 
"the patient's disability was a direct result of injuries 
sustained from Vietnam."

A review of these medical opinions attesting to a nexus, or 
link, between the veteran's current back problems and his 
military service reveals that all of the opinions rely 
expressly on the veteran's report of having suffered a 
traumatic back injury in Vietnam.  In reviewing the veteran's 
assertions regarding this incident, the Board initially notes 
that there has been some inconsistency in his reports 
regarding the date of the injury.  In his original 
Application for Compensation or Pension, received by VA in 
December 1996, the veteran reported that he suffered a spinal 
condition due to a head injury sustained when he was knocked 
off a 6 to 8 foot high piece of heavy equipment by a steel 
bar in June 1967.  He indicated that he was treated only at a 
field hospital at Cam Ranh Bay in Vietnam at that time.  In a 
subsequent statement from the veteran, received by VA in 
March 1997, he indicated that in either February or March 
1967, while a bulldozer was pushing rocks toward him, it hit 
a steel drill bit which had been left in the ground, which 
then flew up and hit him in the side, knocking him off the 
cat walk and onto the ground.  He reported that he was 
knocked unconscious and the others around him thought he was 
dead, but that he recovered after being brought to a medical 
clinic.  As noted above, he reported to Dr. Sulfridge that he 
sustained two similar injuries in service, one in April 1967 
and one in May 1967, in which he hurt his back.  The Board 
finds that these reports are somewhat inconsistent given the 
varied injury dates he had recounted and the fact that he 
reported in March 1997 that he was hit in the side and 
knocked off the cat walk, while in January 2000 he reported 
to Dr. Sulfridge that he was hit in the head.  However, even 
if the Board were to attribute these inconsistencies to the 
length of time that has elapsed between the alleged 
incident(s) and his statements in the mid-1990's, the Board 
finds a significant discrepancy as to not only the manner of 
injury, but the date and place on injury.  The dates of 
injury provided by the veteran range from as early as 
February 1967 to as late as June 1967, and he has 
consistently stated that the injury occurred while operating 
heavy machinery in Cam Ranh Bay, Vietnam.  However, the Board 
notes that, in an effort to assist the veteran in verifying 
this incident, the RO requested copies of the veteran's 
service personnel file showing his unit of assignment, dates 
of assignment, wounds in action, etc.  A review of these 
records reveals that the veteran served in the Republic of 
Vietnam from August 10, 1967, returning in August of 1968.  
Thus, even if the Board were to accept any of the veteran's 
several reported incident dates, the Board is constrained to 
find that the history as reported by the veteran is 
contradicted by official service records which indicate that 
all of the dates of injury reported by the veteran are well 
before he served in Vietnam.

The Board acknowledges that in the year 2000, the veteran 
submitted several statements in which he explained that his 
earlier accounts had been in error, and that his fall from 
the crane occurred in May 1968.  However, the Board notes 
that the veteran's service medical records contain treatment 
records from his service time in Vietnam, including treatment 
records dated May 30, 1968 and May 31, 1968, which fail to 
indicate treatment for any such injury.  The only treatment 
records from May 1968 are the two notes noted above, both of 
which deal solely with the removal of a wart from the 
veteran's left thumb.  Although the veteran has asserted that 
the records of his back injury might not be of record since 
he was treated at a field station and a hospital at Cam Ranh 
Bay, the Board notes that the May 30, 1968 treatment note was 
stamped as having been executed at an Aid Station at Cam Ranh 
Bay, while the actual wart removal procedure was performed on 
May 31, 1968 at the 12th USAF Hospital at Cam Ranh Bay.  
Therefore, it appears that the veteran's treatment records 
from those facilities, and indeed from the particular month 
in question, are contained in the veteran's claims file.

Finally, the Board observes that while the veteran claims 
that he was hospitalized in May 1968 for an injury which was 
of such severity that he was knocked unconscious, was thought 
to be dead by others around him, and which required days of 
hospitalization, neither the veteran August 1968 report of 
medical history, nor the actual August 1968 separation 
examination report, both created only a few months after the 
alleged accident, mention any history of a back injury.  On 
the contrary, the veteran himself specifically indicated at 
that time that he had never had a history of a head injury, 
periods of unconsciousness, or recurrent back pain.  He 
further indicated that he had not had any other injuries 
other than the ones already noted (of which there were none).  
Similarly, the veteran's separation examination report noted 
no back or other musculoskeletal problems.

The only corroborating evidence regarding the claimed 
inservice incidents submitted by the veteran is the February 
1999 statement from a soldier who stated that he had served 
in the U.S. Army with the veteran, and that "during that 
time period I was aware of his back accident and [the 
veteran] was never able to do his work at General Motors, 
after his accident of service time."  While the Board finds 
this statement to be credible, there is no evidence - or 
indeed, no assertion - that this soldier actually witnessed 
the veteran's claimed accident, or of the nature of the 
accident.  Absent evidence that the author had first-hand 
knowledge of the reported accident or of the injuries and 
hospitalization which reportedly followed, the Board finds 
that this statement does not serve to corroborate the 
veteran's reported injury, particularly in light of the 
complete lack of official contemporaneous documentation in 
the service records. 

The Board acknowledges that in a statement received from the 
veteran in June 2001, the veteran indicated that the 
inservice accident could be verified by a man who was "there 
at the spot of the accident."  However, he indicated that he 
could only remember his first name as "Sam" or "Samuel," 
and that he was from Gary, Indiana.  The RO determined that 
without, at the very least, a full name, a search to 
determine who this veteran was, whether he was still living, 
and to attempt to procure a statement from him was simply 
impractical.  The Board agrees, and further finds that this 
information does not serve to corroborate the veteran's 
claimed accident, as the claim that an unnamed person 
witnessed the accident, is still alive today, and would 
verify the veteran's report is simply too speculative and 
attenuated to serve as corroborating evidence.

Similarly, the Board has considered the lay statements 
submitted by the veteran from his relatives and former 
employer who remember that the veteran complained of back 
pain upon his return from Vietnam.  However, again, the Board 
must accord little weight to these recollections as 
laypersons because although they can recount their personal 
observations, without medical expertise or training apparent 
from the record, such statements, without supporting medical 
evidence, are insufficient to establish the etiology of the 
claimed condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Moreover, the statements do not indicate 
knowledge of the claimed inservice incidents.  Thus, such 
statements when considered in light of the absence of 
corroborating evidence in service and for decades following 
service are of limited probative value.  This is so, 
particularly in light of the objective medical evidence which 
shows that symptomatology associated with the claimed 
disorders were first documented many years after service.

Therefore, the Board finds that the veteran's reported 
history of having sustained a back injury in Vietnam between 
either February and June 1967 or in May 1968 is not 
substantiated or supported by the veteran's medical and 
service personnel records.  Although the reports detailed 
above relate the veteran's current back problems to back 
trauma incurred while in service, the opinions are clearly 
and explicitly based entirely on a history related by the 
veteran and can be no better than the facts alleged by him.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  A rejection of the factual predicate 
necessarily involves a rejection of the etiological opinion 
based on that predicate.  As the discussion above indicates, 
the medical evidence contained in the veteran's claims file 
is entirely devoid of any indication that the veteran 
suffered any back trauma while in service.  Therefore, the 
etiological relationship between the back injury allegedly 
incurred while in service and the veteran's post-service back 
problems, first shown by the evidence more than 25 years 
later, may be characterized as a general conclusion based on 
a history furnished by the veteran that is unsupported by 
clinical evidence and which, in addition, does not account 
for the possible effects of any post-service injuries.  Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  

Further, to the extent that the veteran has more recently 
claimed that he sustained the purported back injuries in 
service while in combat, the Board notes that the veteran's 
service records do not establish his participation in combat, 
and thus, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (2001) are not 
for application in this case with regard to service 
incurrence.  See also Collette v. Brown, 82 F.3d 389, 392 
(1996); Kessel v. West, 13 Vet. App. 9 (1999) (en banc); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
essentially does not assert that he participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality at the time of the claimed 
incidents.  Being "engaged in combat with the enemy" does 
not apply to veterans who merely served in a general "combat 
area" or "combat zone" but did not themselves engage in 
combat with the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 
6257 (Feb. 8, 2000).  The veteran essentially asserts that he 
was stationed in a combat area at the time of the incidents.  
This statement and the official service records are 
insufficient to establish that the veteran was in combat at 
the time of the claimed incidents; thus, the provisions of 
38 U.S.C.A. § 1154(b) are inapplicable to this case.  

As a final note, the Board observes that in March 2000, VA 
received directly from the veteran a large collection of 
duplicate medical statements from various private physicians.  
The Board notes that all of these statements had previously 
been received by VA, and duplicates of each of these 
statements had been submitted by the veteran on numerous 
occasions.  The Board further notes that the duplicate 
statements were, in every prior case, exactly identical to 
the originals.  However, the Board notes that the duplicates 
received by VA in March 2000 contained, for the first time, 
an identical, unsigned, typewritten statement at the bottom 
of each statement, opining that "In my legal opinion it is 
likely that [the veteran's] current Spinal Stenosis is 
directly related to his fall/accident while in the 
military."  This statement was indicated on the September 
1997 statement by Dr. Gugino, the January 2000 statement by 
Dr. Sulfridge, the January 1997 statement by Dr. Cavanagh, 
and the October 1997 statement by Dr. Field, among others.  
Given the facts that these statements are all precisely 
identical, are unsigned by the purported authors, appeared on 
evidence that had previously been considered many times 
without these new statements, and did not physically come 
from the authors themselves, the Board finds that these new 
nexus opinions lack credibility, and are of little or no 
probative value.  Furthermore, as indicated above, the 
missing element in the veteran's claim is not a medical nexus 
to service, of which there is ample evidence in the veteran's 
claims file, but rather corroborating evidence that the 
veteran's reported inservice injury actually occurred.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a back disorder is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

